Case 6:21-cv-00170-ADA-JCM Document 1 Filed 02/24/21 Page 1 of 4



                                                               FILED
                                                         February 24, 2021
                                                        CLERK, U.S. DISTRICT COURT
                                                        WESTERN DISTRICT OF TEXAS

                                                                       lad
                                                     BY: ________________________________
                                                                             DEPUTY
Case 6:21-cv-00170-ADA-JCM Document 1 Filed 02/24/21 Page 2 of 4
Case 6:21-cv-00170-ADA-JCM Document 1 Filed 02/24/21 Page 3 of 4
Case 6:21-cv-00170-ADA-JCM Document 1 Filed 02/24/21 Page 4 of 4
